Execution Copy

AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT

          THIS AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT
(“Agreement”) dated as of the 31st day of December, 2007, is made by and among
Bluegreen/Big Cedar Vacations, LLC, a Delaware limited liability company (the
“Company”), Bluegreen Vacations Unlimited, Inc., a Florida corporation
(“Bluegreen”), and Big Cedar, L.L.C., a Missouri limited liability company (“Big
Cedar”). The Company, Bluegreen and Big Cedar are each referred to herein as a
“Party”, and collectively as “Parties.”

RECITALS:

          WHEREAS, the Company and Bluegreen previously entered into that
certain Administrative Services Agreement dated as of June 16, 2000 (the
“Original Administrative Services Agreement”), which provided for an arrangement
by which Bluegreen provided certain general and administrative services relating
to the Big Cedar Timeshare Project on the terms set forth therein; and

          WHEREAS, the Company and Bluegreen now desire to amend and restate the
Original Administrative Services Agreement in its entirety on the terms and
conditions set forth herein.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and the mutual promises contained
herein, the Original Administrative Services Agreement is hereby amended by
striking said Original Administrative Services Agreement in its entirety and
substituting therefore the following Amended and Restated Administrative
Services Agreement:

          1.        Definitions.

                    (a)     Annual Sales Volume shall mean the annual gross
sales of timeshare interests in the Timeshare Projects, less purchaser
cancellation and defaults, determined quarterly.

                    (b)     Big Cedar Timeshare Project shall mean that certain
timeshare project developed by the Company known as the Wilderness Club at Big
Cedar and located contiguous to the Big Cedar Lodge in Ridgedale, Taney County,
Missouri, including that portion of the Big Cedar Timeshare Project known as
“Building 3000,” which timeshare project is located on that certain property
described on Exhibit “B” to the Operating Agreement and incorporated herein by
this reference.

                    (c)     Operating Agreement shall mean that certain Amended
and Restated Operating Agreement of Bluegreen/Big Cedar Vacations, LLC, dated as
of the date hereof, by and among Bluegreen and Big Cedar.

                    (d)     Red Rock Bluff Timeshare Project shall mean that
certain timeshare project to be developed by the Company, located in Taney
County, Missouri, which timeshare project shall be located on that certain
property described on Exhibit “C” attached to the Operating Agreement and
incorporated herein by this reference.

                    (e)     Servicing Agreement shall mean that certain Amended
and Restated Servicing Agreement, dated as of the date hereof, by and among
Bluegreen Corporation, the Company, and Big Cedar.

--------------------------------------------------------------------------------




                    (f)     Timeshare Projects shall mean collectively the Big
Cedar Timeshare Project and the Red Rock Bluff Timeshare Project, together with
such other timeshare projects as may be owned, developed and sold by the Company
from time to time.

          2.        Services to be Provided. In consideration of the Fee set
forth in Section 5, Bluegreen agrees to perform the following services for the
benefit of the Company:

                    (a)     Hiring, firing and setting compensation for the
Company’s employees and managers in accordance with the Company’s approved
Annual Budget (as defined in the Operating Agreement), excepting the General
Manager who shall be employed in accordance with the Operating Agreement.

                    (b)     Performing business functions of the Company as
respects the use of internal accounting, management information, human resources
and other back-office services.

                    (c)     Supervising marketing and sales closings of
timeshare interests in the Timeshare Projects.

                    (d)     Providing and/or coordinating for the centralized
accounting, financing, legal, human resource, management information services,
budget preparation and management.

          3.        Exception from Services. Bluegreen shall not be responsible
for providing, and the Fee shall not be deemed to be compensation for, any
services provided by Bluegreen Corporation, an affiliate of Bluegreen, for
collecting or servicing purchaser notes, which is the subject of the Servicing
Agreement.

          4.        Outside/Third Party Services. All fees, costs and expenses
payable to third parties incurred by or on behalf of the Company for outside
services, as opposed to in-house services necessary to provide the foregoing
services including, by way of example and not limitation, legal, accounting and
audit fees, employee benefits, technological and similar services, and all other
mutually agreed-upon expenses as may be provided from time to time for the
benefit of the Company, shall be at the full cost and expense of the Company
(collectively, the “Permitted Company Expenses”). All of the foregoing Permitted
Company Expenses shall be directly paid by the Company or, if paid by Bluegreen,
reimbursed by the Company, as applicable. Bluegreen may elect to use its
available in-house staff to perform some or all of the foregoing services when
reasonably appropriate, provided, that Bluegreen shall first obtain approval of
Big Cedar and that such services performed by Bluegreen in-house staff shall be
at rates at least as favorable to the Company as those available from
unaffiliated parties.

          5.        Fee. For the performance of the services hereunder, the
Company shall pay to Bluegreen or Bluegreen Corporation (as Bluegreen may
determine in its sole discretion), a fee (“Fee”) equal to three percent (3%) of
the Annual Sales Volume of the Company, determined quarterly. The Fee shall be
due and payable in arrears on the last day of each fiscal quarter, and the
Company shall make such payment in full no later than twenty (20) days after
such date. At such time, in addition to payment of the Fee, the Company shall
reimburse Bluegreen within thirty (30) days of the Company’s receipt of an
invoice for the Permitted Company Expenses incurred by Bluegreen as set forth in
Section 4.

          6.        No Reimbursement of Bluegreen Expenses. Notwithstanding the
Permitted Company Expenses provided by Section 4 of this Agreement, Bluegreen
shall not be entitled to receive payment of or reimbursement for any of its
general and administrative fees, overhead, costs or expenses incurred on behalf
of the Company relating to the Timeshare Projects including, without limitation,
expenses incurred

2

--------------------------------------------------------------------------------




by Bluegreen representatives for travel to the Timeshare Projects in Missouri
for the purpose of providing services for this Agreement or other related
expenses.

          7.        Breach. In the event of breach of this Agreement by any
Party, each Party shall be entitled to all remedies at law or in equity
available, including remedies for collection of amounts due, or for equitable
relief, including any decree of specific performance of the terms of this
Agreement. Under no circumstances shall any Party be liable to another for any
special, incidental, indirect, consequential, lost future revenue, income or
profits, diminution of value or loss of business reputation or opportunity,
punitive or similar damages in connection with this Agreement.

          8.        Dispute Resolution Procedure. In the event of any dispute or
disagreement between the Parties hereunder, either party may give written
notification of such dispute or disagreement to the others. If such party giving
notice is the Company or Big Cedar, then the notice shall be given to John M.
Maloney, Jr., or the person then performing the duties at Bluegreen currently
performed by John M. Maloney, Jr. (“Bluegreen CEO”), and if such party giving
notice is Bluegreen, then notice shall be given to James A. Hagale or the person
performing the duties at the Company currently performed by James A. Hagale
(collectively with the Bluegreen CEO, the “CEOs”). The CEOs shall communicate
with each other promptly upon any notice, with a view to resolving this dispute
or disagreement within ninety (90) days of commencing any negotiations (or such
extended periods as the CEOs agree is appropriate in any such case). The
foregoing shall be a condition precedent to the applicability of the breach
section as provided in Section 7, hereinabove. During any period of such
communications, all services prior to any claimed breach shall continue without
any alteration or modification, except as acceptable to the party receiving such
services.

          9.        Employment-Related Indemnity and Insurance. In addition to
the indemnity set forth in Section 11, Bluegreen agrees to save and hold
harmless, to defend and indemnify, the Company against all actions, proceedings,
claims, demands, losses, outlays, damages or expenses, including legal fees of
any nature and character as may arise or be made against the Company as a result
of Bluegreen’s actions on behalf of the Company as set forth in Section 2(a).
During the term of this Agreement, Bluegreen shall maintain, at its sole cost
and expense, employment practices liability insurance in such amounts, and with
such limits and deductibles as shall be commercially reasonable; subject,
however, to Bluegreen’s right to receive reimbursement from the Company for such
costs and expenses as a Permitted Company Expense pursuant to Section 4.
Bluegreen shall provide the Company with certificates of insurance on an annual
basis verifying the insurance required in this Section 9, and all such policies
shall name the Company as an additional insured thereunder and shall waive all
rights of subrogation against the Company.

          10.        Indemnification by the Company. The Company agrees to save
and hold harmless, to defend and indemnify, Bluegreen against all actions,
proceedings, claims, demands, losses, outlays, damages or expenses, including
legal fees of any nature and character as may arise or be made against Bluegreen
as a result of the Company’s violation of laws, breach of this Agreement, gross
negligence or willful acts or omissions in acting in relation to this Agreement,
or which Bluegreen may in any way incur in defending or prosecuting, settling or
discontinuing any such proceeding, action, claim, damage, expense or outlay.
Notwithstanding the foregoing, in no event shall the Company be obligated to
indemnify Bluegreen from any actions, proceedings, claims, demands, losses,
outlays, damages or expenses resulting from Bluegreen’s fraud, bad faith,
dishonesty, violation of Laws, willful misconduct, gross negligence or breach of
the express terms of this Agreement.

          11.        Indemnification by Bluegreen. In addition to the indemnity
set forth in Section 9, Bluegreen agrees to save and hold harmless, to defend
and indemnify, the Company against all actions,

3

--------------------------------------------------------------------------------




proceedings, claims, demands, losses, outlays, damages or expenses, including
legal fees of any nature and character as may arise or be made against the
Company as a result of Bluegreen’s violation of laws, breach of this Agreement,
gross negligence or willful acts or omissions in acting in relation to this
Agreement, or which the Company may in any way incur in defending or
prosecuting, settling or discontinuing any such proceeding, action, claim,
damage, expense or outlay. Notwithstanding the foregoing, in no event shall
Bluegreen be obligated to indemnify the Company from any actions, proceedings,
claims, demands, losses, outlays, damages or expenses resulting from the
Company’s fraud, bad faith, dishonesty, violation of Laws, willful misconduct,
gross negligence or breach of the express terms of this Agreement.

          12.        Notices. Any notice or other document to be given hereunder
by any Party to any other Party shall be in writing and delivered by courier or
by telecopy transmission or sent by any express mail service, postage or fees
prepaid:

 

 

 

 

 

If to Bluegreen:

 

Bluegreen Corporation

 

 

 

4960 Conference Way North, Suite 100

 

 

 

Boca Raton, Florida 33431

 

 

 

Attn: Mr. John M. Maloney, Jr., President

 

 

 

 

 

With a copy to:

 

Weinstock & Scavo, P.C.

 

 

 

3405 Piedmont Road, N.E., Suite 300

 

 

 

Atlanta, Georgia 30305

 

 

 

(404) 231-3999

 

 

 

(404) 231-1618

 

 

 

Attn: James J Scavo, Esq.

 

 

 

 

 

If to the Company:

 

Bluegreen Corporation

 

 

 

4960 Conference Way North, Suite 100

 

 

 

Boca Raton, Florida 33431

 

 

 

Attn: Mr. John M. Maloney, Jr., President

 

 

 

 

 

With a copy to:

 

Weinstock & Scavo, P.C.

 

 

 

3405 Piedmont Road, N.E., Suite 300

 

 

 

Atlanta, Georgia 30305

 

 

 

(404) 231-3999

 

 

 

(404) 231-1618

 

 

 

Attn: James J Scavo, Esq.

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Big Cedar, L.L.C.

 

 

 

2500 East Kearney Street

 

 

 

Springfield, Missouri 65898

 

 

 

Tel: (417) 339-5100

 

 

 

Fax: (417) 334-3956

 

 

 

Attn: General Counsel

 

 

 

Attn: Toni M. Miller

 

 

 

 

 

With a copy to:

 

Latham & Watkins, L.L.P.

 

 

 

233 South Whacker Drive

 

 

 

Chicago, IL 60606

 

 

 

Tel: (312) 876-6520

 

 

 

Fax: (312) 993-6767

 

 

 

Attn: Michael A. Pucker, Esq.

4

--------------------------------------------------------------------------------




Or at such other address or number for a Party as shall be specified by like
notice. Any notice which is delivered in the manner provided herein shall be
deemed to have been duly given to the Party to whom it is directed upon actual
receipt by such Party or its agent.

          13.        Parties Bound by Agreement. The terms, conditions and
obligations of this Agreement shall inure to the benefit of and be binding upon
the Parties and their respective successors and assigns. Without the prior
written consent of the other party, no Party may assign such Party’s rights,
duties or obligations hereunder or any part thereof to any other person or
entity.

          14.        Number; Gender. Whenever the context so requires, the
singular number shall include the plural and the plural shall include the
singular, and the gender of any pronoun shall include the other genders.

          15.        Headings. The headings of the sections of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction hereof.

          16.        Modification and Waiver. Any of the terms or conditions of
this Agreement may be waived in writing at any time by the party which is
entitled to the benefits thereof. No waiver of any of the provisions of this
Agreement shall be deemed to or shall constitute a waiver of any other provision
hereof.

          17.        Construction. This Agreement shall be construed in
accordance with and governed by the laws of the State of Missouri, exclusive of
conflicts of laws principles. No provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority or by any board of arbitrators by
reason of such party or its counsel having or being deemed to have structured or
drafted such provision. Unless otherwise expressly provided herein, all
references in this Agreement to Section(s) shall refer to the Section(s) of this
Agreement. Time is of the essence in the performance of this Agreement.

          18.        No Limitation. The Parties agree that the rights and
remedies of any Party under this Agreement shall not operate to limit any other
rights and remedies otherwise available to any Party under the Operating
Agreement or otherwise.

          19.        Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by law, the Parties waive any provision of law which renders any such
provision prohibited or unenforceable in any respect.

5

--------------------------------------------------------------------------------




          20.        Term. The term of this Agreement shall commence on the date
hereof and continue for seven (7) years thereafter, and shall, unless terminated
by either of the Parties hereto, automatically renew for additional one (1) year
periods; it being agreed that any Party desiring to terminate this Agreement at
the end of the initial or any extension term shall provide not less than one
hundred twenty (120) days prior written notice of such termination to the other
Party.

[Signatures follow on next page]

6

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the Parties hereto have caused this
Agreement to be executed as of the date first above written.

 

 

 

 

 

 

 

 

 

 

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC, a

 

Delaware limited liability Company

 

 

 

 

 

 

By: 

Bluegreen Vacations Unlimited, Inc., a Florida

 

Corporation

 

 

 

 

 

 

By:


--------------------------------------------------------------------------------

 

 

Please Print Name:


--------------------------------------------------------------------------------

 

 

Its:


--------------------------------------------------------------------------------

 

 

 

 

 

 

 

BLUEGREEN VACATIONS UNLIMITED, INC.,

 

a Florida Corporation

 

 

 

 

 

 

By:


--------------------------------------------------------------------------------

 

 

Please Print Name: 


--------------------------------------------------------------------------------

 

 

Its:


--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Solely for the purposes of the rights set forth in

 

Section 4:

 

 

 

 

 

 

BIG CEDAR, L.L.C., a Missouri limited

 

liability company

 

 

 

 

 

 

By: 


--------------------------------------------------------------------------------

 

 

 

Toni M. Miller

 

 

Authorized Signatory

7

--------------------------------------------------------------------------------